Citation Nr: 1332862	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  06-34 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased initial evaluation for anemia, rated as noncompensable prior to April 14, 2006, and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from April 1997 to April 2001.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2010 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed an October 2010 Joint Motion for Remand and vacated a December 2009 Board decision, which, in pertinent part, denied entitlement to an initial compensable evaluation for anemia.

As a matter of background, the matter was initially before the Board on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the March 2006 rating decision, the RO granted service connection for anemia and assigned a noncompensable disability rating, effective from August 19, 2005. The Veteran appealed the initial noncompensable rating. 

In September 2011, September 2012, and June 2013 the Board remanded the matter for additional development.

In a June 2012 rating decision, the RO increased the assigned evaluation for anemia to 10 percent, effective from April 14, 2006.  Because the Veteran is presumed to seek the maximum available benefit for the disability, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



REMAND

The Board cannot decide this case at this time.  By way of prior Remands, the Board has attempted to have the Veteran scheduled to attend a VA examination so that symptomatology due to service-connected anemia could be documented.  It appears that the Veteran has not appeared for an examination.  It is not clear whether the Veteran's failure to appear is by her own volition, or whether such failure is due to communication problems between the VA and the Veteran.  

The Board has tried to clear up this confusion in the past.  By way of a June 2013 Remand, the Board instructed the RO/AMC to schedule the Veteran for a VA examination in order to determine the current severity of her service-connected anemia.  The Remand specifically instructed the RO/AMC to include a copy of the notification letter informing the Veteran of the date, time, and location of the examination in the claims file. 

While the record contains a Compensation and Pension Examination Inquiry Report, which reflects that a VA examination scheduled for July 1, 2013 was cancelled because the Veteran failed to report, the claims file does not contain a copy of the notification letter informing the Veteran of the date, time, and location of the examination.  Compliance with this Remand instruction was (and remains) very important to the resolution of this claim.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, the case must again be remanded.  

The reasons for this Remand are quite simple: (A) to schedule the Veteran for an examination; and (B) to have added to the file documentation of the fact that the Veteran was properly notified of the time and place of her scheduled examination.  

The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of her anemia.  

* Add to the claims file a copy of the notification letter informing the Veteran of the date, time, and location of the examination.  

* Any response or other communication from the Veteran regarding the VA examination must also be documented in the claims file. 

2.  The claims file and a copy of this REMAND should be made available to the examiner.  The examiner should review the entire claims file in conjunction with the examination.  This fact should be so indicated in the examination report.

3. The examiner should be asked to perform all indicated studies, and in particular, a laboratory study should be performed to determine the Veteran's current hemoglobin level.  All the results from the indicated studies should be made available to the examining physician prior to the completion of his or her examination report. 

In the examination report, the examiner should identify all manifestations of the Veteran's disability and all functional impairment due to the disability, or if the Veteran's condition is asymptomatic.

The examiner should provide a rationale for the opinions expressed in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries mentioned above, the examiner should explain why it is not feasible to respond.  

4.  Thereafter, the RO/AMC should review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

